Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alton B, Couther, III, appeals the district court’s denial of his motion seeking reconsideration of the district court’s order reducing Couther’s sentence and requesting a further reduction under 18 U.S.C. § 3582(c)(2) (2012). District courts lack jurisdiction to reconsider orders acting on § 3582(c) motions. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED